ITEMID: 001-107145
LANGUAGEISOCODE: ENG
RESPONDENT: MKD
BRANCH: ADMISSIBILITY
DATE: 2011
DOCNAME: JANCEV v. "THE FORMER YUGOSLAV REPUBLIC OF MACEDONIA"
IMPORTANCE: 3
CONCLUSION: Inadmissible
JUDGES: Elisabeth Steiner;Erik Møse;Julia Laffranque;Khanlar Hajiyev;Linos-Alexandre Sicilianos;Mirjana Lazarova Trajkovska
TEXT: The applicant, Mr Dafče Jančev, is a Macedonian national who was born in 1951 and lives in the village Dolni Disan, Negotino. He was represented before the Court by Mr M. Mančev, a lawyer practising in Kavadarci, the former Yugoslav Republic of Macedonia.
The facts of the case, as submitted by the applicant, may be summarised as follows.
The applicant and Mr Dz.I. (“the plaintiff”) are neighbours whose plots of land are adjacent. On 16 February 2008 the applicant constructed a wall, a meter long and 90 cm high, and put three concrete bricks on a passage that the plaintiff used to access his property. The plaintiff brought a civil action requesting the Negotino Court of First Instance (“the first-instance court”) to establish that the applicant disturbed his possession (смеќавање на владение) and to order reinstatement in previous state.
On 10 November 2008 the first-instance court allowed the plaintiff’s claim and ordered the applicant to demolish the wall and remove the bricks. The transcript of a hearing held on that date did not contain any indication that the decision or its operative provisions were delivered.
The applicant appealed arguing inter alia that the first-instance court had not pronounced the decision publicly, as required under section 324 of the Civil Proceedings Act (see “Relevant domestic law” below). He further complained that that failure was incompatible with Article 6 of the Convention.
On 5 February 2009 the Skopje Court of Appeal dismissed the applicant’s appeal and confirmed the lower court’s decision. As regards the applicant’s arguments that the first-instance court’s decision had not been pronounced publicly, the court stated that it was a procedural flaw that did not affect the validity of the decision. This decision was served on the applicant on 9 March 2009.
Section 324 § 3 of the Civil Proceedings Act of 2005 provides that a decision is delivered immediately after the public hearing and is pronounced publicly by a single judge or presiding judge of the adjudicating panel.
